SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

63
CAF 09-01167
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, SCONIERS, AND GORSKI, JJ.


IN THE MATTER OF SUSAN T.,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

BETH M., RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


VICTORIA L. KING, CANANDAIGUA, FOR PETITIONER-APPELLANT.

ROBERT L. GOSPER, ATTORNEY FOR THE CHILD, CANANDAIGUA, FOR BRIANNA T.


     Appeal from an order of the Family Court, Ontario County (Craig
J. Doran, J.), entered May 5, 2009 in a proceeding pursuant to Family
Court Act article 6. The order denied the petition seeking custody of
the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Beth M. v Susan T. (___ AD3d ___
[Feb. 18, 2011]).




Entered:    February 18, 2011                   Patricia L. Morgan
                                                Clerk of the Court